Citation Nr: 0309615	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for connective tissue 
disease/fibromyalgia.

2.  Entitlement to service connection for an upper 
respiratory condition.

3.  Entitlement to service connection for prostatitis.

(The issues of entitlement to an initial rating in excess of 
30 percent for PTSD, on appeal from an original grant of 
service connection, and entitlement to a rating in excess of 
10 percent for hearing loss, will also be addressed in this 
remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the veteran's 
claims for service connection for connective tissue 
disease/fibromyalgia, an upper respiratory condition, and 
prostatitis.

The veteran offered testimony in support of his appeal at a 
videoconference hearing that was chaired by the undersigned 
in December 2002.  A transcript of that hearing has been 
associated with his claims file.


REMAND

The veteran contends, in essence, that he suffers from 
connective tissue disease/fibromyalgia, an upper respiratory 
condition, and prostatitis, which are all service-related.  
Accordingly, he believes that these three disabilities should 
be service-connected.  After a review of the evidentiary 
record, however, the Board finds that additional development 
is necessary.  In particular, the Board notes that there are 
records that seem to be pertinent to this appeal, which have 
yet to be secured, and that VA medical examinations are 
needed to clarify the nature and most likely etiology of the 
claimed disabilities.

Given the very recent decision rendered by the United States 
Court of Appeals for the Federal Circuit which invalidated 
the VA regulation that authorized the Board to undertake 
development on its own (38 C.F.R. § 19.9(a)(2)), this case 
needs to be remanded at this time for the above-mentioned 
additional development.  See DAV v. Sec'y of Veterans 
Affairs, No. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).

Also, the Board notes that the veteran's filing of a notice 
of disagreement with respect with the initial rating of 30 
percent assigned by the RO for his PTSD and the rating of 10 
percent assigned for his hearing loss in its rating decision 
of July 2002 was timely.  However, the RO has yet to issue a 
Statement of the Case on these two claims, to give the 
veteran an opportunity to perfect their appeal, if he so 
wishes.  Therefore, both claims must be REMANDED at this 
time, per Manlincon v. West, 12 Vet. App. 238 (1999), for 
that action.  See 38 U.S.C.A. § 7105(a) (West 2002) 
(Appellate review will be initiated by an NOD and completed 
by a Substantive Appeal after a Statement of the Case is 
furnished.); 38 C.F.R. §§ 20.200, 20.201 (2002).

Accordingly, this case is remanded for the following 
development:

1.  The RO should request copies of any records 
associated with an award of Social Security 
Administration disability benefits to the veteran, 
to include the actual decision granting those 
benefits to the veteran and the medical evidence on 
which that decision was based.

2.  The RO should make arrangements to secure 
copies of the veteran's medical records (including 
any Notes, Discharge Summaries, Consults, 
Medications, Lab Findings, X-Rays, MRIs, CT scans, 
Procedures, Problem Lists, and Confirmed Diagnoses) 
located at the McClellan VA Medical Center in 
Little Rock, Arkansas, for any treatment furnished 
for connective tissue disease/fibromyalgia, an 
upper respiratory condition, and/or prostatitis 
between April 2001 and the present.

3.  After the above evidence has been 
sought and made part of the veteran's 
claims file, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA medical examination to 
determine if the veteran currently has a 
connective tissue disease/fibromyalgia.  
All indicated tests and studies should be 
accomplished.  If the veteran is 
diagnosed with a connective tissue 
disease/fibromyalgia, the examiner should 
then be requested to provide an opinion 
as to whether it is likely, unlikely, or 
at least as likely as not that this 
particular disability is related to the 
veteran's active service or events 
therein.  All findings and a full 
rationale for any opinions expressed 
should be set forth in detail, and the 
examiner should indicate whether he or 
she reviewed the veteran's claims folder 
prior to the examination.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
medical examination to determine if the 
veteran currently has an upper 
respiratory disability.  All indicated 
tests and studies should be accomplished.  
If the veteran is diagnosed with an upper 
respiratory disability, the examiner is 
requested to provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that this 
particular disability is related to the 
veteran's active service or events 
therein.  All findings and a full 
rationale for any opinions expressed 
should be set forth in detail, and the 
examiner should indicate whether he or 
she reviewed the veteran's claims folder 
prior to the examination.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
medical examination to determine if the 
veteran currently has prostatitis.  All 
indicated tests and studies should be 
accomplished.  If the veteran is 
diagnosed with prostatitis, the examiner 
is requested to provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that this 
particular disability is related to the 
veteran's active service or events 
therein, to include alleged herbicide 
exposure.  All findings and rationale for 
any opinions expressed should be set 
forth in detail, and the examiner should 
indicate whether he or she reviewed the 
veteran's claims folder prior to the 
examination. 

6.  The RO should also issue a Statement 
of the Case with respect to the issues of 
entitlement to an initial rating in 
excess of 30 percent for PTSD, on appeal 
from an original grant of service 
connection, and entitlement to a rating 
in excess of 10 percent for the service-
connected hearing loss.  The veteran 
should be advised that he may perfect his 
appeal of these two issues by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (2002), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  
If an appeal is perfected on either of 
these two issues, the issue(s) whose 
appeal has been perfected should then be 
certified for the Board's appellate 
review, in conjunction with the three 
issues listed on the first page of this 
remand, if otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is hereby advised 
that he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



